Dissenting Opinion by
Mr. Justice Roberts :
I dissent. Viewing this case, as the majority does, as an appeal from the trial court’s second rulings on properly-preserved alleged errors, I cannot agree that the two asserted errors are grounds for the award of a new trial. In my judgment, both were entirely within the scope of permissible closing argument.
The first alleged trial error involves a demonstration during plaintiff’s counsel’s summation. Counsel tried to explain plaintiff’s version of the accident— that plaintiff hit the windshield when the cars collided — by striking together two two-inch toy cars. This demonstration only illustrated a fundamental law of physics — the law of inertia — which states that when two vehicles collide, the passengers inside continue to move. Counsel did not conduct an uncontrolled evidentiary experiment, but merely illustrated a basic natural law relevant to this case.
This Court has previously held such physical illustration during argument to be totally proper: “The counsel merely presented to the jury an illustration of a physical fact which spoke for itself. The jury simply saw the natural and self-evident fact ... It cannot be doubted that the counsel had a perfect right to contend in argument that such would be the case, and we can see no good reason why he could not show the jury the *547actual natural occurrence in support of his argument. It was an illustration merely, and not an experiment.” Hoffman v. Bloomsburg R.R., 143 Pa. 503, 519, 22 A. 823, 826 (1891). All other jurisdictions which have more recently examined this question have likewise held proper such demonstration during summation. See e.g., Nielsen v. Wessels, 247 Iowa, 213, 73 N.W.2d 83 (1955) ;1 Ramey v. Ruth, 376 S.W.2d 292 (Ky. 1964) ;2 Feldmiller v. Olson, 75 Wash. 2d 322, 450 P. 2d 816 (1969) ;3 cf. Robinson v. Kathryn, 23 Ill. App. 2d 5, 161 N.E.2d 477 (1959).4 In my view, these precedents control the instant case.
*548The majority’s novel rule prohibiting illustration during summation is contrary not only to previously-unchallenged precedents but also to logic and accepted trial practice.
“It is a common and accepted practice in Pennsylvania courts to permit counsel to employ toys, miniatures, duplicates and apparatus to illustrate and illuminate their arguments, even though such articles may not have been introduced into evidence during the trial. There appears to be no real reason to forbid such practice provided the apparatus does not mislead or confuse the jury.” 1 B. Laub, Pennsylvania Trial Guide § 154, at 293 (1959).
The majority unfortunately errs by failing to distinguish between experiments used as actual, demonstrative evidence at trial and clarifying illustrations used during argument by counsel to illuminate the evidence. In the first case, the experiment is evidence and must be held to a strict standard of authentication. In the case of physical illustration during argument, however, counsel’s actions are not evidence. As has aptly been noted: “The use of [an instrument] for purposes of illustration must be distinguished from its admission in evidence. In the latter case the instrument possesses within itself evidential characteristics tending to establish a particular fact. In the former case . . . the [instrument] is merely an aid to . . . understanding.” Crocker v. Lee, 261 Ala. 439, 445, 74 So. 2d 429, 435 (1954).
If the distinction between evidence and illustration is understood, then it becomes obvious that the trial court and the majority err by here requiring “strict authentication.”
“If an article is offered for [the purpose of illustration and clarification], rather than as real or original evidence, its specific identity or source is generally of no significance whatever. Instead, the theory justify*549ing admission of these exhibits requires only that the item be sufficiently explanatory or illustrative of relevant testimony in the case to be of potential help to the trier of fact.” McCormick’s Handbook of the Law of Evidence § 212, at 528 (2d ed. E. Cleary 1972) (footnotes omitted).
Here, counsel’s demonstration surely was “sufficiently explanatory or illustrative of relevant testimony in the case to be of potential help to the trier of fact.” Visually, counsel conveyed to the jury his client’s version of the accident, a scene he unquestionably could have described orally, but perhaps not as clearly. Consequently, his use of toy cars for purposes of clarification and illustration was, in my view, entirely proper and provides no basis for a new trial.
Similarly, I am of the belief that counsel’s allusion to a dollar figure as here employed during summation was within the scope of proper argument. It is commonplace that counsel may not name a specific dollar figure when asking the jury to return damages for pain and suffering. Bullock v. Chester & Darby Telford Road Co., 270 Pa. 295, 113 A. 379 (1921); Ruby v. Cosello, 204 Pa. Superior Ct. 9, 201 A.2d 219 (1964). Here, however, counsel did not ask for a particular dollar amount. He simply referred to properly-admitted testimony that defense witnesses had been paid large sums for their pretrial efforts and court appearances.
The majority’s transmogrification of counsel’s reference to the testimony of defense witnesses into even an oblique plea for a specific dollar figure for pain and suffering contorts this record. The jury, after receiving instructions from the court, returned a verdict entirely consistent with the evidence. No objections were made at trial to the judge’s charge, and the defendant has not challenged the jury’s award as excessive. I can only conclude, as did the court in Ruby v. Casello, supra at 13, 201 A.2d at 220, that “[i]n view of the testi*550mony of the plaintiffs’ witnesses as to the injuries, the verdict was not excessive, and it appears . . . that the court’s charge corrected any adverse effect upon the jury from the [allegedly] improper argument.”
I would reverse the order of the Superior Court affirming the trial court’s award of a new trial and reinstate the jury’s verdict.
Mr. Justice Nix and Mr. Justice Mandebino join in this dissenting opinion.

 “We find no reversible error in tbe overruling of defendants’ objection to the closing argument of plaintiff’s counsel when the latter used a toy tractor and trailer to illustrate points to the jury. . . . ‘One method usually employed in the attempt to picture the happening of an accident is through the use of the models, or where no models are available through the use of the hands. This would be particularly true in an automobile collision case. . . .’ ” Nielsen v. Wessels, 247 Iowa 213, 228-29, 73 N.W.2d 83, 91 (1955).


 “Appellants’ next ground for reversal is based upon the fact that during his final argument to the jury counsel for appellees produced a blackboard of his own which had theretofore not been used during the trial, placed toy automobiles upon the board . . . and used them during the course of his argument. . . . We find nothing that shows he departed from the usual practice of using a blackboard or other device to help illustrate an argument.” Ramey v. Ruth, 376 S.W.2d 292, 294 (Ky. 1964).


 “In recent years, the use of demonstrative evidence and props to illustrate oral argument has been accepted by trial courts so long as they accurately demonstrate the facts established by the testimony.” Feldmiller v. Olson, 75 Wash. 2d 322, 325, 450 P.2d 816, 818 (1969).


 “[I]t would have been proper for attorney for plaintiff to have seated himself in a chair with his arms akimbo, in typical motorcycle driver style, and to have used any reasonable technique to demonstrate such physical fact .... Final argument may properly employ demonstrations by the attorney, if such demonstrations are reasonably sustained by the evidence. . . .” Robinson v. Kathryn, 23 Ill. App. 2d 5, 8, 161 N.E.2d 477, 479 (1959).